Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports second quarter 2009 results CALGARY, Aug. 6 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the three months ended June 30, 2009. The full text of Management's Discussion and Analysis ("MD&A") and the Corporation's audited consolidated financial statements can be found on the Corporation's website at www.comptonpetroleum.com and at www.sedar.com << Summary of Quarterly Performance - Completion of the annual review of the credit facility with the borrowing base exceeding the Corporation's requirements for 2009 - Assembly of the new management team, who began to work on the go- forward strategy for the Corporation - Funds flow from operations of $9.6 million, or $0.08 per diluted share - Adjusted operational earnings for the quarter was a loss of $15.5 million, largely due to non-cash items such as unrealized foreign exchange and other gains - Net earnings of $19.8 million, or $0.16 per diluted share - Average production was 21,440 boe/d, a decrease of 30% relative to 2008 due to property dispositions, natural declines and the lack of volume additions from drilling in the quarter - Capital expenditures of $15.5 million >> Natural gas prices remain depressed with some of the lowest prices being realized since 2002. Though management believes that the expected longer term trend is for increased commodity prices through 2010, the current price level has impacted Compton's financial results. In addition, capital markets appeared to be showing indications of opening up, with new energy equity issues increasing 52% in May and June compared to the first four months of the year. In this environment, Compton remains focused on its recapitalization and will continue with its defensive strategy of living within funds flow and investing in projects that meet internal rate of return hurdles, until a clear signal in the recovery of commodity prices is evident. Throughout the first half of 2009, the Corporation strengthened its management team, began improvements to systems and processes, and initiated strategies to optimize asset development. Compton's revitalized culture is committed to delivering on its promises and providing value-accretive results in all of its activities.
